DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
This application is a CON of 13/440,967 filed on 04/05/2012, which is now Patent 10376362 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21, 28 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/0286768 to Alkhatib.
Alkhatib teaches:
Claim 21:  A valve introducer system comprising: 

a catheter disposed within the outer cylinder, the catheter being configured to deliver a heart valve prosthesis (10, Fig. 8), wherein the catheter includes an outer shaft and an inner shaft (Fig. 32 reproduced with annotation below), the catheter having an inner shaft length from a fixed reference point (Fig. 32 reproduced with annotation below) on the implantation depth controlling element to a distal end of the inner shaft attached to a nosecone (130, Fig. 6) and the catheter having an outer shaft length from the fixed reference point to an outer shaft distal end (there is a length for each of the inner shaft and the outer shaft from the fix reference point, as indicated in the drawing figure 32 with annotation below, to the distal end of each of the inner and outer shaft), 
wherein the implantation depth controlling element is configured such that adjusting the implantation depth controlling element changes the inner shaft length from the fixed reference point to the distal end of the inner shaft and changes the outer shaft length from the fixed reference point to the distal end of the outer shaft (when proximal 380 turned clockwise and distal 380 turned clockwise, both inner shaft 132 and outer shaft 120 can move relative to 380, or when proximal 380 turned counter clockwise and distal 380 turned clockwise, inner shaft 132 moves through and relative to outer shaft 120, paras. 103-104, therefore, changing the length of the outer shaft 120 and inner shaft 132 from the fix referenced point to the distal end of each of the outer and inner shafts).
.

    PNG
    media_image1.png
    706
    855
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 22-27, 29-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 32-40 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding base claim 32, the prior art fails to disclose, in combination with other limitations of the claim, a method of implanting a heart valve prosthesis, the method comprises adjusting a first length of the catheter from a fixed reference point on an outer surface of an outer cylinder of an implantation controlling element to a distal end of the inner shaft and a second length of the catheter from the fixed reference point to a distal end of the outer shaft, such that the catheter will extend a predetermined depth from the fixed reference point to an implantation site.  The cited art fails to disclose such method steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHONG SON H DANG/Primary Examiner, Art Unit 3771